DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20200067001A (‘001).
Regarding claim 1, ‘001 teaches a viewing angle control element (Figs 8a and 8b, 300) comprising: a first substrate (310) including a first base; a second substrate (305) including a second base; an electrochromic layer (abstract lines 6-7; 330) provided between the first base and the second base; a plurality of projections (320a’) formed on the first base; a first area (the left side of 320a’) and a second area (the right side of 320a’) provided on each of the projections; a first transparent electrode (318a) provided on the first area; and a second transparent electrode (308a) provided on the second area, wherein the first transparent electrode and the second transparent electrode are electrically independent of each other (Fig 8a).
Regarding claim 2, ‘001 teaches wherein the first transparent electrode and the second transparent electrode are applied with different potentials (page 11 para 0005-0006).
Regarding claim 3, ‘001 teaches wherein one of the first transparent electrode and the second transparent electrode is a positive electrode to which a high potential is applied, and the other thereof is a negative electrode to which a low potential is applied (page 11 para 0006).
Regarding claim 4, ‘001 teaches wherein each of the projections has a rectangular section (Fig 8a, 320a’).
Regarding claim 5, ‘001 teaches wherein each of the projections has a trapezoidal section (para 0005 lines 1-3).
Regarding claim 6, ‘001 teaches wherein each of the projections has a triangular section (para 0005 lines 1-3).
Regarding claim 7, ‘001 teaches wherein: each of the projections ( 320a’) has a top surface (top surface) facing the second base (305); and the top surface is in contact with the electrochromic layer (330).
Regarding claim 15, ‘001 teaches a display device comprising: a display panel including a plurality of pixels (abstract lines 1-2); and a viewing angle control element superposed on the display panel (Figs 8a and 8b, 300), the viewing angle control element including: a first substrate (310) including a first base; a second substrate (305) including a second base; an electrochromic layer (abstract lines 6-7; 330) provided between the first base and the second base; a plurality of projections (320a’) formed on the first base; a first area (the left side of 320a’) and a second area (the right side of 320a’) provided on each of the projections; a first transparent electrode (318a) provided on the first area; and a second transparent electrode (308a) provided on the second area, wherein the first transparent electrode and the second transparent electrode are electrically independent of each other (Fig 8a).
Regarding claim 16, ‘001 teaches wherein one of the first transparent electrode and the second transparent electrode is a positive electrode to which a high potential is applied, and the other thereof is a negative electrode to which a low potential is applied (page 11 para 0006).
Regarding claim 17, ‘001 teaches wherein each of the projections has a rectangular section (Fig 8a, 320a’).
Regarding claim 18, ‘001 teaches wherein each of the projections has a trapezoidal section (para 0005 lines 1-3).
Regarding claim 19, ‘001 teaches wherein each of the projections has a triangular section (para 0005 lines 1-3).

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 20, ‘001, does not teach or suggest, alone or in combination, the specific limitations of “a light-shielding layer is formed on the first transparent electrode” in the combination as claimed.

Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, ‘001, does not teach or suggest, alone or in combination, the specific limitations of “a direction in which the first projections extend and a direction in which the second projections extend intersect each other” in the combination as claimed.
Claims 10-14 are also allowable for depending on claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871